PER CURIAM.
We granted certiorari to review Anderson v. Colorado Department of Revenue, Colo.App., 615 P.2d 51 (1980). We reverse and remand to the court of appeals with directions to affirm the district court.
The issues in this case were fully addressed in State of Colorado v. Laughlin, Colo., 634 P.2d 49 (1981). The resolution of the same issues by the court of appeals in both the Anderson and Laughlin cases requires reversal. Anderson did not have the right to attack the constitutional validity of his convictions for violating the motor vehicle laws at a revocation hearing before the Department of Revenue.
Accordingly, the judgment of the court of appeals is reversed and the case is remanded with directions to affirm the district court.